Citation Nr: 0803117	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-24 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1952 to April 
1954.  He was a Korean veteran who earned the Combat 
Infantryman's Badge.  The veteran died in October 2002.  The 
appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.

The appellant requested a hearing on this matter, but 
canceled her request in August 2007.


FINDINGS OF FACT

1.  The veteran's death certificate shows that the cause of 
death was hepatic encephalopathy, due to (or as a consequence 
of) acute renal failure, due to (or as a consequence of) 
urosepsis, due to (or as a consequence of) alcoholic 
cirrhosis.  Other contributing conditions included ascites 
and "NIDDM (insulin requiring)."

2.  At the time of the veteran's death, service connection 
was in effect for venous stasis, residuals vein stripping, 
left lower extremity, evaluated as 40 percent disabling, and 
venous stasis, residuals vein stripping, right lower 
extremity, evaluated as 40 percent disabling.  A total rating 
based on individual unemployability was also in effect.

3.  There is no medical evidence of hepatic encephalopathy, 
renal failure, urosepsis, or alcoholic cirrhosis during 
active service or for many years thereafter, nor is there 
competent evidence of a nexus between the veteran's fatal 
hepatic encephalopathy and his service-connected lower 
extremity disabilities.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  

A.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2002 and February 2006 letters sent to the appellant 
by the RO adequately apprised her of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the  
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The November 2002 and February 2006 letters from the RO 
satisfy these mandates.  They informed the appellant about 
the type of evidence needed to support her claim, namely, 
proof that the veteran died as a result of a service 
connected disability.  This correspondence clearly disclosed 
VA's duty to obtain certain evidence for the appellant, such 
as medical records and records held by any Federal agency, 
provided the appellant gave consent and supplied enough 
information to enable their attainment.  They made clear that 
although VA could assist the appellant in obtaining these 
records, she carried the ultimate burden of ensuring that VA 
received all such records.  These letters additionally 
apprised the appellant that VA would obtain a medical opinion 
if the RO determined such to be necessary to make a decision 
on the claim.  They also specifically asked the appellant to 
provide VA with any other supporting evidence or information 
in her possession.  The Board finds that the appellant was 
effectively informed to submit all relevant evidence in her  
possession, and that she received notice of the evidence 
needed to substantiate her claim, the avenues by which she 
might obtain such evidence, and the allocation of  
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating.  Where 
such an error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said  
presumption.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of  Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to  
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 19 
Vet. App at 116; accord Sanders ("this opinion does not . . 
. change the rule that reversal resulted in the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders.  "[A]n error is not 
prejudicial when [it]  did not affect 'the essential fairness 
of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating[ the following]: (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected t  understand from the 
[defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of  law."  Sanders, 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim . . . ."  Mayfield, 19 Vet. App at 
128. 

In the instant case, notice of the two Dingess elements 
regarding effective dates and disability ratings would not 
have operated to alter the outcome in the instant case where 
evidence establishing a causal link between the veteran's 
death-causing illness and his active service or any incident 
thereto is lacking.  Sanders, (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  In view of the foregoing, the Board cannot 
conclude that this defect in notice affected the essential 
fairness of the adjudication, and therefore, the presumption 
of prejudice is rebutted.  Id. 

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did provide such notice to the appellant prior to the July 
2003 RO decision that is the subject of this appeal in its 
November 2002 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time. 

B.  Duty to Assist 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim.").  

At the outset, the Board notes that the veteran's service 
medical records (SMRs) "may have been destroyed by the 
fire."  The RO attempted to locate the SMRS several times 
without success.  The only SMRs in the claims file are 
documents from 1954, provided by the veteran, which concern 
his vein stripping procedure, in addition to his induction 
and separation examinations.  In light of this, the Board 
recognizes that it should employ a "heightened" duty "to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule."  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. 
Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent 
does "not establish a heightened 'benefit of the doubt,' 
only a heightened duty of the Board to consider applicability 
of the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed").  The Board 
comments, however, that this special duty does not require it 
to engage in any "burden-shifting" analysis with respect to 
the veteran's claim.  Cromer v. Nicholson, 455 F.3d 1346, 
1345-46 (Fed. Cir. 2006) (holding no adverse presumption 
attaches to service connection claim against the government 
when veteran's SMRs are destroyed in a fire).

The Board finds that all necessary assistance has been 
provided to the appellant.  The evidence includes some SMRs, 
VA treatment records, post-service private treatment records, 
and the death certificate.  There is no indication of any 
additional relevant evidence that has not been obtained.  
Although the claims file indicates that the veteran received 
disability benefits from the Social Security Administration 
(SSA), those records are not of file.  The duty to assist 
extends to obtaining SSA records where they are relevant to 
the issue under consideration.  Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  Here, the Board finds that records 
regarding the award of disability benefits are not relevant 
to a claim for service connection for cause of death.

As noted above, the diseases that caused or contributed to 
the veteran's death were first shown many years post-service 
and there is no competent evidence to suggest a link between 
any of these diseases and service or to a service-connected 
disability.  (The Board will elaborate on these points in the 
analysis below.)  The evidence is adequate to resolve the 
claim; there is no duty to provide an additional medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a  
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II.  Laws and Regulations 

A.  Service Connection

In general, service connection may be granted for an injury 
or disease incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Service connection may further be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2007).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

B.  Cause of Death

38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to a veteran's cause of death.  38 C.F.R. § 
3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. 
Gober, 14 Vet. App. 122, 127 (2000).  A service-connected 
disability "will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b); accord Timberlake, supra.  In contrast, a 
contributory cause of death is a service-connected disability 
that is shown to have "contributed substantially or 
materially [to death]; that is combined to cause death; that 
is aided or lent assistance to the production of death."  38 
C.F.R. § 3.312(c)(1); accord Timberlake, supra.  Thus, "[i]t 
is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a  
causal connection," and a contributory cause of death is not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the veteran's cause of death requires the 
"exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports."  38 
C.F.R. § 3.312(a). 

C.  Alcohol Abuse

38 C.F.R. § 3.301(c)(3) provides that the isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drugs to the point of addiction will be considered willful 
misconduct.  Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability or death, such disability or death 
will be considered the result of the person's willful 
misconduct.  The law and regulations provide that 
compensation shall not be paid if the disability was the 
result of the person's own willful misconduct, to include the 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301 (2007); see also VAOPGPREC 
2-97.

The law has consistently precluded direct service connection 
for alcohol and drug abuse.  However, the United States Court 
of Appeals for the Federal Circuit (the Federal Circuit) has 
held that there can be service connection for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may 
be awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing." See Allen, 237 F. 3d at 1381.

D.  Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
An appellant will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when an 
appellant seeks benefits and the evidence is in relative 
equipoise, the appellant prevails.  Wells v. Principi, 
18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

III.  Analysis

A.  Factual Background

The veteran received a normal clinical evaluation during his 
1952 induction examination.  During his 1954 separation 
examination, the clinician noted the veteran suffered from 
varicosities, as well as a weak ankle and occasional leg 
cramps.  In the "Report of Medical History" associated with 
both examinations, the veteran checked the "no" box for 
"excessive drinking habit" and "depression or excessive 
worry."

October 1998 VA medical records show that the veteran was 
treated for abdominal pain.  The examiner noted a history of 
heavy alcohol use.  The veteran reported that he drank 
because he was depressed, and expressed an interest in 
pursuing depression therapy.

A November 1999 VA medical record indicates that the veteran 
retired in 1995 due to leg pain and received social security 
disability benefits.  The veteran stated that he had 
previously completed an alcohol rehabilitation program, which 
worked "for awhile," but that his drinking was "under 
control."  He reported being depressed "mostly because of 
[his] leg and stomach pain."  The veteran also related 
several losses in 1995, including a divorce; the death of his 
mother; and retiring due to disability.  He also indicated 
that he "probably drinks because he is lonely."  The 
initial assessment was that the veteran "probably has a low-
level depression based on the losses he has experienced in 
the past 5 years, and the change in lifestyle." 

A February 2000 VA medical record indicates that the veteran 
complained of low back pain.  He reported that the pain was 
so severe that he drank a fifth of whiskey a day to kill the 
pain.  The examiner noted that the veteran had "a history of 
alcohol abuse dating back some time."

A February 2001 VA medical record indicates that the veteran 
reported being depressed since retiring.  He felt that 
depression was a large part of his drinking problem.  The 
examiner prescribed an antidepressant.

An April 2001 VA medical record indicates that the examiner 
and the veteran "discussed the issues of retirement and 
boredom and solitary lifestyle leading to the trap of 
increasing alcohol consumption."

Private medical records from December 1999 to October 2002 
show that the veteran was treated for diabetes, 
gastrointestinal bleeding, hypertension, anemia, umbilical 
hernia, advanced chronic liver disease, ascites, and hepatic 
encephalopathy.  A September 2001 medical record notes the 
veteran was a "chronic heavy alcoholic."  An October 2002 
medical record indicates that the veteran quit drinking 
approximately six months prior to his death.

A December 2002 letter by J.S.B., D.O., contains the 
following statement:

[The veteran] died 10/31/02 from complications of 
cirrhotic alcoholic liver disease an renal failure.  
[The veteran] also had a history of insulin-
dependent diabetes mellitus and peripheral vascular 
disease.  It is reasonable to assume that these 
additional conditions served to complicate [the 
veteran's] condition and hasten his death.

The veteran's death certificate indicates that he died in 
October 2002 at the age of 78.  According to the certificate 
of death, the cause of the veteran's death was hepatic 
encephalopathy, due to (or as a consequence of) acute renal 
failure, due to (or as a consequence of) urosepsis, due to 
(or as a consequence of) alcoholic cirrhosis.  At the time of 
the veteran's death, service connection was in effect for 
venous stasis, residuals vein stripping, left lower 
extremity, evaluated as 40 percent disabling, and venous 
stasis, residuals vein stripping, right lower extremity, 
evaluated as 40 percent disabling.  A total rating based on 
individual unemployability was also in effect.

B.  Discussion

The appellant contends that although the veteran's cirrhosis 
was due to alcohol abuse, his excessive drinking was due to 
depression, which in turn was caused by the chronic pain 
associated with his service-connected lower extremity 
disabilities.  

The Board determines that the preponderance of the evidence 
is against the appellant's claim of service connection for 
cause of the veteran's death.  There are opinions that 
support and weigh against a causal relationship between 
venous stasis disease and hepatic failure.  The Board 
recognizes its duty to determine how much weight should 
attach to each medical opinion of record and to provide 
adequate reasons and bases upon its adoption of one medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (noting that the Board may "favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases").  
In addition, the Board notes that it may place greater weight 
on one medical opinion over another, depending on factors 
such as reasoning employed and whether or not, and the extent 
to which, the examiner reviewed prior clinical records and 
other evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) ("The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches").

J.S.B. indicated that although the veteran died of 
complications from alcoholic liver disease and renal failure, 
it was reasonable to assume that his history of diabetes 
mellitus and peripheral vascular disease hastened his death.  
This opinion is too speculative and, therefore, is not 
probative evidence.  That is, it neither supports nor weighs 
against the appellant's claim.  Moreover, the opinion was not 
based upon a review of the relevant medical evidence in the 
claims file.  A valid nexus opinion is based on the history 
as provided by the veteran and a review of the veteran's 
claims file.  (Emphasis added.)  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

A VA examiner reviewed the claims file in May 2003 before 
concluding that the veteran's venous stasis disease did not 
contribute in any significant way to his death. This most 
recent VA opinion was based on a review of the records and 
provides a rationale for the opinion.  The examiner noted 
that the medical literature did not support a relationship 
between venous stasis disease and hepatic failure.  Thus, 
this opinion provides highly probative evidence against the 
appellant's claim for service connection.  See Wray v. Brown, 
7 Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).  

The Board places greater probative value on the findings 
contained in the May 2003 report than the appellant's own lay 
statements in support of her claim.  The Board notes that the 
appellant's assertions alone are insufficient to support a 
grant of service connection for cause of the veteran's death.  
It is undisputed that a lay person is competent to offer 
evidence as to facts within her personal knowledge, such as 
the occurrence of an in-service injury, or symptoms.  Without 
the appropriate medical training or expertise, however, a lay 
person is not competent to render an opinion on a medical 
matter, such as a diagnosis of depression or an etiological 
relationship between such and chronic pain associated with a 
service-connected disability.  See Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  Hence, any lay assertions in 
this regard have no probative value.  In this regard, the 
Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The Board acknowledges that the veteran himself expressed 
that he often drank to deal with depression; however, he 
reported several factors that contributed to his depression, 
including back pain; leg pain; retirement; loneliness; 
divorce; and a death in the family.  Indeed, a VA examiner 
determined in November 1999 that the veteran suffered from 
low-level depression due to recent losses and a change in 
lifestyle.  Furthermore, the competent medical evidence 
indicates that the veteran had numerous medical problems and 
a history of chronic heavy alcohol use, and that he became 
progressively depressed after the onset of alcoholism.

On the basis of the above analysis, the Board must conclude 
that the preponderance of the evidence is against a finding 
that the veteran's alcohol abuse was due to depression or 
that his depression was caused by chronic pain associated 
with his service-connected disabilities.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal for service connection for the cause of the veteran's 
death must be denied.  38 U.S.C.A.  § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990); Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


